


EXHIBIT 10.20
PRIMERICA, INC.
Nonqualified Stock Option Award Agreement
Primerica, Inc. (“Primerica”) hereby grants to [NAME] (the “Participant”), a
Nonqualified Stock Option to purchase shares (the “Options”) of Primerica’s
common stock, par value $.01 per share (“Common Stock”) pursuant to the
Primerica, Inc. Amended and Restated 2010 Omnibus Incentive Plan (the “Plan”).
The terms, conditions and restrictions applicable to the Options are contained
in the Plan and in this Stock Option Award Agreement (the “Agreement”).
Capitalized terms not defined herein shall have the meaning assigned to such
terms in the Plan.
1.Grant of Options.
Grant Date:
February 20, 2013
Number of Options:
[# SHARES]
Exercise Price:
$32.63
Vesting Dates (one-third of the Options vesting on each vesting date):
March 1, 2014
 
March 1, 2015
March 1, 2016
Expiration Date
February 20, 2023

2.Termination of Employment. Notwithstanding anything to the contrary herein,
upon a termination of the Participant’s employment, the Options shall be treated
as follows:
(a)Voluntary Resignation; Termination for Cause. If the Participant voluntarily
terminates employment with Primerica for any reason, or if Primerica terminates
the Participant’s employment for Cause, vesting of the Options will cease on the
date the Participant’s employment is so terminated, the unvested portion of the
Options (if any) will be immediately cancelled and the Participant shall have no
further rights of any kind with respect to any unvested Options. Any portion of
the Options that have previously vested (and remain unexercised) on the date
such Participant’s employment terminates may be exercised by the Participant
until the earlier of (i) 30 days after the date of the Participant’s employment
termination and (ii) the Expiration Date specified in Section 1. Any vested
Options not exercised by such date will be cancelled and the Participant shall
have no further rights of any kind with respect to any of the Options.
(b)Death or Involuntary Termination Other than for Cause. If the Participant’s
employment is terminated by Primerica for any reason other than Cause (other
than following the Participant’s disability, as described below), or upon the
Participant’s death, the unvested portion of the Options (if any) will vest as
of the termination date. In such event, the Participant’s unexercised Options
may be exercised until the earlier of (i) three years after the date of the
Participant’s employment termination and (ii) the Expiration Date specified in
Section 1. Any Options not exercised by such date will be cancelled and the
Participant shall have no further rights of any kind with respect to any of the
Options.
(c)Disability. The Options will continue to vest during the first 12 months of
the Participant’s approved disability leave pursuant to the Primerica disability
policy applicable to the Participant (the “Disability Policy”). If the
Participant remains on an approved disability leave for more than one year
pursuant to the Disability Policy, the unvested portion of the Options (if any)
will vest as of the first anniversary of the commencement of such approved
disability leave. In such event, the Participant’s unexercised Options may be
exercised until the earlier of (i) the third anniversary of the commencement of
such approved disability leave and (ii) the Expiration Date specified in Section
1. Any Options not exercised by such date will be cancelled and the Participant
shall have no further rights of any kind with respect to any of the Options.
3.Stockholder Rights. The Participant shall not have any of the rights of a
holder of shares of Common Stock with respect to the Options until the Options
are vested and exercised including, without limitation, the right to vote such
shares and the right to receive dividends or other distributions with respect to
such shares.
4.Exercise of Options. The vested portion of the Options may be exercised in
whole or in part (but in no event with respect to a fractional share) in any of
the methods of exercise and forms of payment permitted by the Committee pursuant
to the terms of the Plan. A completed exercise form, electronic or otherwise, in
such form as specified by the Committee, shall be accompanied by payment in full
for the Options that the Participant desires




--------------------------------------------------------------------------------




to purchase through such exercise and provision for all applicable withholding
taxes. Such exercise shall be effective on the date the properly completed
exercise form and payment in full are actually received by Primerica.
5.Delivery of Shares. As promptly as practicable after receipt by Primerica of
such exercise form and the full purchase price for the Options and provision for
applicable withholding taxes, Primerica shall cause to be issued to the
Participant stock certificate(s) for the number of shares of Common Stock being
purchased, which shall evidence fully paid and nonassessable shares. Primerica’s
delivery of Common Stock following exercise of all of the Options shall
discharge all of its duties and responsibilities under this Agreement.
6.Nontransferable. As provided by the terms of the Plan, no rights granted under
this Agreement, nor any shares of Common Stock issued in connection with
exercise of the Options during a period of restriction or transferability, if
any, shall be transferable or assignable by the Participant (or by any other
person), and they may not be pledged or hypotheticated in any way, except as
described herein. All rights granted under this Agreement shall be exercisable
during the Participant’s lifetime only by the Participant; provided that, the
Participant may during his lifetime transfer rights granted hereunder, or shares
of Common Stock issued hereunder during a period of restriction or
transferability, if any, to a “family member” (as defined by the general
instructions to Form S-8 under the Securities Act of 1933), in which event such
rights shall be exercised by such transferee(s), subject to such conditions and
limitations as the Committee may prescribe. If any portion of the Options
remains exercisable after the death of the Participant, the personal
representative of the Participant’s estate, or recipient thereunder pursuant to
the terms of the Participant’s will or the applicable laws of descent and
distribution, thereafter shall be treated as the Participant under this
Agreement. Any attempted transfer, assignment, pledge or other disposition, or
exercise contrary to the provisions of this Agreement, shall be null and void
and without legal effect.
7.Consent to Electronic Delivery. In lieu of receiving documents in paper
format, by receipt of the Options, the Participant consents, to the fullest
extent permitted by law, to electronic delivery of any documents that Primerica
may be required to deliver (including, but not limited to, stock certificates,
prospectuses, prospectus supplements, grant or award notifications and
agreements and all other forms or communications) in connection with the
Options. Electronic delivery of a document to the Participant may be via a
Primerica e-mail system or by reference to a location on an Internet site to
which the Participant has access.
8.Tax Withholding. The Participant shall be solely responsible for any
applicable taxes (including, without limitation, income, payroll and excise
taxes) and penalties, and any interest that accrues thereon, incurred in
connection with the Options. Upon exercise of the Options, Primerica shall have
the right to require payment of, or may deduct or sell a number of shares
sufficient to cover, withholding of any applicable federal, state, local,
foreign or other governmental taxes or charges required by law and to take such
other action as may be necessary to satisfy any such withholding obligations.
9.Compliance with EESA. To the extent that the Participant and the Options are
subject to Section 111 of the Emergency Economic Stabilization Act of 2008, as
amended, and any regulations, guidance or interpretations that may from time to
time be promulgated thereunder (“EESA”), then any payment of any kind provided
for by, or accrued with respect to, the Options must comply with EESA, and the
Agreement and the Plan will be interpreted or reformed to so comply. If
requested by Primerica, the Participant will grant to the U.S. Treasury
Department (or other body of the U.S. government) and to Primerica a waiver in a
form acceptable to the U.S. Treasury Department (or other body) and Primerica
releasing the U.S. Treasury Department (or other body) and Primerica from any
claims that the Participant may otherwise have as a result of the issuance of
any regulations, guidance or interpretations that adversely modify the terms of
the Options that would not otherwise comply with the executive compensation and
corporate governance requirements of EESA or any securities purchase agreement
or other agreement entered into between Primerica or its affiliates and the U.S.
Treasury Department (or other body) pursuant to EESA.
10.Entire Agreement. The Agreement and the Plan constitute the entire
understanding between Primerica and the Participant regarding the Options and
supersede all previous written, oral, or implied understandings between the
parties hereto about the subject matter hereof.
11.No Right to Employment. Nothing contained herein, in the Plan, or in any
prospectus shall confer upon the Participant any rights to continued employment
or employment in any particular position, at any specific rate of compensation,
or for any particular period of time.
12.Arbitration. Any disputes related to the Options shall be resolved by
arbitration in accordance with Primerica’s arbitration policies. In the absence
of an effective arbitration policy, the Participant acknowledges and agrees that
any dispute related to the Options shall be submitted to arbitration in
accordance with the Commercial Rules of the American Arbitration Association, if
so elected by Primerica in its sole discretion.




--------------------------------------------------------------------------------




13.Conflict. In the event of a conflict between the Agreement and the Plan, the
Plan shall control.
14.Governing Law. The Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware.
15.Internal Revenue Code Section 409A. The intent of the parties is that the
Options granted hereunder be exempt from Section 409A of the Code, and, to the
maximum extent permitted, the Agreement and the Plan shall be interpreted and be
administered accordingly.
16.Successors and Assigns. The Agreement shall be binding on all successors and
assigns of the Participant, including, without limitation, the estate of the
Participant and the executor, administrator or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the Participant’s
creditors.
17.Reimbursement or Cancellation of Certain Awards. In the event that the
Committee determines that the Options (to the extent granted based on the
achievement of performance metrics) would not have been granted, vested or paid
absent fraud or misconduct of the Participant, the Committee, in its discretion,
shall take such action as it deems necessary or appropriate to address the fraud
or misconduct. Such actions may include, without limitation and to the extent
permitted by applicable law, in appropriate cases, causing the partial or full
cancellation of any Options granted to the Participant or requiring partial or
full repayment of the value of the Common Stock acquired on settlement of the
Options, in each case as the Committee determines to be in the best interests of
Primerica.
18.Binding Effect. This Option shall be binding upon Primerica and the
Participant and their respective heirs, executors, administrators and
successors.




